United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1649
                                   ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Nebraska.
Jevaughn D. Erwin, also known as      *
Pockets,                              *      [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                             Submitted: April 7, 2006
                                Filed: April 12, 2006
                                 ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Jevaughn Erwin (Erwin) appeals his court-tried1 conviction for conspiracy to
distribute fifty or more grams of crack cocaine, in violation of 21 U.S.C. §§ 841 and
846. For reversal, he argues insufficiency of the evidence. We affirm.

        At trial, the government presented the testimony of cooperating witnesses, who
testified pursuant to plea agreements for drug convictions. On direct examination, the


      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
witnesses testified to numerous drug transactions with Erwin that showed his
participation in a conspiracy to distribute crack cocaine. On cross-examination,
defense counsel attacked the credibility of the witnesses, pointing out, among other
things, inconsistencies between their testimony and their prior statements, and
discrepancies in their testimony concerning dates of certain drug transactions.

       On appeal, Erwin asserts the evidence is insufficient because the witnesses’
testimony was incredible. We disagree. The district court expressly took into account
the inconsistencies and discrepancies in the witnesses’ testimony, but nonetheless
found there was sufficient credible testimony to find Erwin had conspired to distribute
more than fifty grams of crack cocaine during the time period alleged in the
indictment. Given our stringent standard of review, see United States v. Crenshaw,
359 F.3d 977, 988 (8th Cir. 2004) (“The test for rejecting evidence as incredible is
extraordinarily stringent and is often said to bar reliance only on testimony asserting
facts that are physically impossible.”), we must affirm, see id. at 990-91 (listing cases
upholding convictions despite    inconsistencies in testimony).2
                            ______________________________




      2
       Erwin moved to file a pro se supplemental brief. Because Erwin is
represented by counsel and gives us no reason to depart from our general rule that we
do not consider pro se briefs by defendants who are represented by counsel, see
United States v. Clark, 409 F.3d 1039, 1041 n.2 (8th Cir.), cert. denied, 126 S. Ct. 811
(2005), we deny his motion.